Loring, J.,
delivered the opinion of the court:
The petitioner claims the net proceeds of 33 hales of upland cotton, and the court find the facts to be—
That the petitioner was a naturalized citizen of the United States, resident in Charleston, in the State of South Carolina, and was, previous to March, 1865, the owner and in possession of 33 bales of upland cotton, purchased by him as follows, viz., 19 bales on September 5, 1864, and 14 hales in 1863.
That in March, 1865, the said 33 bales of upland cotton were taken *444from the possession of the petitioner by the United States and by them sold, and the net proceeds thereof, amounting to $4,329 60, paid into the treasury.
That the petitioner never voluntarily aided, abetted, or gave encouragement to rebellion against the United States.
And on the facts stated the court adjudge that the said Timothy Claffy is entitled to recover the net proceeds of said cotton, amounting to the sum of $4,329 60.